File No. 033-08746 ICA No. 811-04840 As filed with the Securities and Exchange Commission on March 6, 2012 FORM N-1A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 43 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 45 [X] (Check appropriate box or boxes) THE TOCQUEVILLE TRUST (Exact Name of Registrant as Specified in Charter) 40 West 57th Street, 19th Floor New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(212) 698-0800 Robert Kleinschmidt President The Tocqueville Trust 40 West 57th Street, 19th Floor New York, New York 10019 (Name and Address of Agent for Service) Copies to: Michael R. Rosella, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing will become effective (check appropriate box) (x) immediately upon filing pursuant to paragraph (b) () on (date) pursuant to paragraph (b) () 60 days after filing pursuant to paragraph (a)(1) () on (date) pursuant to paragraph (a)(1) () 75 days after filingpursuant to paragraph (a)(2) () on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ( ) this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 43 to the Registration Statement of The Tocqueville Trust (the “Trust”) on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 42 on Form N-1A filed February 28, 2012.This PEA No. 43 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 42 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of their registration statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 43 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 5th day of March, 2012. THE TOCQUEVILLE TRUST By: /s/ Robert Kleinschmidt Robert Kleinschmidt President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 43 to its Registration Statement has been signed by the following persons in the capacities indicated on the 5th of March, 2012. Signatures Title Date /s/ Robert Kleinschmidt President and Trustee March 5, 2012 Robert Kleinschmidt /s/ John Cassidy Treasurer March 5, 2012 John Cassidy /s/ Francois D. Sicart Chairman and Trustee March 5, 2012 Francois D. Sicart Charles W. Caulkins* Trustee James W. Gerard* Trustee Guy A. Main* Trustee William F. Indoe* Trustee William J. Nolan III* Trustee Alexander Douglas* Trustee /s/ Thomas Pandick March 5, 2012 Thomas Pandick Attorney-in-Fact* *Executed copies of the Powers of Attorney were filed as Exhibit (q)(1) to Registration Statement No. 33-8746 on February 28, 2012. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
